Case: 17-20236      Document: 00514252114         Page: 1    Date Filed: 11/28/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                      No. 17-20236                                FILED
                                                                          November 28, 2017
                                                                             Lyle W. Cayce
ERIC FLORES,
                                                                                  Clerk

                                                 Plaintiff-Appellant

v.

R. MOORE; M. ROESLER; J. PERATTER,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:17-CV-661


Before DAVIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Eric Flores, Texas prisoner # 2051801, moves this court for authorization
to proceed in forma pauperis (IFP) following the district court’s dismissal of his
42 U.S.C. § 1983 complaint under 28 U.S.C. § 1915(g). As Flores has raised
only fanciful allegations, including claims that he has already been executed
and that the defendants have utilized deadly technology to torture him and his
mother, he has failed to show that he should be allowed to proceed IFP on
appeal under § 1915(g) or that his appeal presents a nonfrivolous issue. See


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20236    Document: 00514252114     Page: 2   Date Filed: 11/28/2017


                                 No. 17-20236

Banos v. O’Guin, 144 F.3d 883, 885 (5th Cir. 1998); Carson v. Polley, 689 F.2d
562, 586 (5th Cir. 1982). Flores’s motion for leave to proceed IFP is denied.
      The facts surrounding the IFP decision are inextricably intertwined with
the merits of the appeal. See Baugh v. Taylor, 117 F.3d 197, 202 & n.24 (5th
Cir. 1997). The appeal presents no nonfrivolous issues and is dismissed as
frivolous. See 5TH CIR. R. 42.2. On November 6, 2017, we imposed a monetary
sanction in the amount of $100 and barred Flores from filing any pleading in
this court or any court subject to this court’s jurisdiction until that sanction
was paid in full. See Flores v. Moore, No. 17-20103 (5th Cir. Nov. 6, 2017).
Because the instant appeal was pending while the recent sanction was
imposed, we will not impose an additional sanction in the instant case.
Nevertheless, Flores is WARNED that any future frivolous, repetitive, or
otherwise abusive filings will subject him to additional and progressively more
severe sanctions. Flores is DIRECTED to review all pending matters and move
to dismiss any that are frivolous, repetitive, or otherwise abusive.
      IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS; SANCTION
WARNING ISSUED.




                                       2